Case 6:21-cr-00043-RRS-CBW Document 31 Filed 04/06/21 Page 1 of 2 PageID #: 78




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 UNITED STATES OF AMERICA                      CASE NO. 6:21-CR-00043-01

 VERSUS                                        JUDGE ROBERT R. SUMMERHAYS

 CHANCE JOSEPH SENECA (01)                     MAGISTRATE JUDGE CAROL B.
                                               WHITEHURST


                                      MINUTES

       A telephone status conference was held on April 6, 2021, starting at 10:30

 a.m. and ending at 10:37 a.m.1 Participating in the conference, along with the

 undersigned, were Robert Abendroth, on behalf of the Government, and Dustin

 Talbot on behalf of Defendant.

       The Court considered the Government’s Unopposed Motion to Certify the

 case as complex. Given the allegations involved, the anticipated discovery, and that

 Defendant’s counsel will likely request an evaluation of the defendant, the Court

 agreed the case is complex and will grant the Motion. Therefore, the Court found

 that the case is so complex, due to the nature of the prosecution, that it is

 unreasonable to expect adequate preparation for pretrial proceedings or for the trial

 itself within the time limits established by the Speedy Trial Act, in accordance with

 18 U.S.C. §3161(h)(7)(B)(ii). The Court therefore found that the ends of justice



 1
       Statistical time: 7 minutes.
Case 6:21-cr-00043-RRS-CBW Document 31 Filed 04/06/21 Page 2 of 2 PageID #: 79




 served by granting this continuance outweigh the public’s and the defendant’s rights

 in a speedy trial.

       Accordingly, the parties agreed to set a telephone status conference for May

 27, 2021 at 10:30 a.m. Counsel shall access the conference by dialing 877-336-1839,

 access code 2869540.

       Signed at Lafayette, Louisiana on this 6th day of April, 2021.


                                      ____________________________________
                                      CAROL B. WHITEHURST
                                      UNITED STATES MAGISTRATE JUDGE
